Opinion filed May 1, 2008 











 








 




Opinion filed May 1, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00072-CV
                                                    __________
 
                  TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
 
                                                             V.
 
                 BONNIE
HERNANDEZ AND KAREN OLIVER , Appellees
 

 
                                         On
Appeal from the 238th District Court
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CV44456
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss its appeal.  In the motion,
appellant states that it no longer wishes to pursue this appeal.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
 
May 1, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.